                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


JOSEPH VERRIER,

              Plaintiff,

      v.                                            Case No. 19-CV-1812

DR. PATRICK MURPHY,
NURSE A,
NURSE B,
CHAD KREMER,
JUSTIN ROBERTS,
and KATHERINE SABLE,

              Defendants.


                                      ORDER


      Plaintiff Joseph Verrier, who is incarcerated at the Oshkosh Correctional

Institution, filed a pro se civil rights action under 42 U.S.C. § 1983. I screened the

complaint under 28 U.S.C. § 1915A and allowed Verrier to proceed on claims that

defendants Nurse A, Nurse B, Sergeant Kramer, Sergeant Roberts, and Unit

Manager Sable acted with deliberate indifference to his serious medical needs in

violation of the Eighth Amendment (Docket #12 at 13), and on claims under the

Americans with Disabilities Act and the Rehabilitation Act, against Dr. Murphy in

his official capacity, based on allegations that his institution failed to accommodate

his disability by providing him a low bunk low tier restriction which impaired his

access to prison programs and activities (Id. at 16). On June 23, 2020, the named

defendants filed an answer to the complaint. (Docket #22.) Verrier filed a proposed



           Case 2:19-cv-01812-NJ Filed 08/12/20 Page 1 of 15 Document 32
amended complaint on June 30, 2020, see Fed. R. Civ. P. 15(a)(1), which I will now

screen under 28 U.S.C. § 1915A.1

       1. Federal Screening Standard

       The court must screen complaints brought by prisoners seeking relief from a

governmental entity or officer or employee of a governmental entity. 28 U.S.C.

§ 1915A(a). The court must dismiss a complaint if the prisoner raises claims that are

legally “frivolous or malicious,” that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from such

relief. 28 U.S.C. § 1915A(b).

       In determining whether the complaint states a claim, the court applies the

same standard that applies to dismissals under Federal Rule of Civil Procedure

12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017) (citing Booker-El v.

Superintendent, Ind. State Prison, 668 F.3d 896, 899 (7th Cir. 2012)). To state a claim,

a complaint must include “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain

enough facts, accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads


1 As a point of clarification, because Verrier filed his amended complaint within twenty-one
days of the defendants’ answer, it was filed “as a matter of course.” Fed. R. Civ. P. 15(a)(1).
He did not file a motion to amend and he was not required to do so. Verrier’s amended
complaint should have been docketed as “amended complaint,” not as a “proposed amended
complaint.” The defendants filed a response to Verrier’s “proposed amended complaint,”
which was not required. In any event, the amended complaint is subject to screening under
28 U.S.C. § 1915A.
                                              2



         Case 2:19-cv-01812-NJ Filed 08/12/20 Page 2 of 15 Document 32
factual content that allows a court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

       To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that

someone deprived him of a right secured by the Constitution or the laws of the United

States, and that whoever deprived him of this right was acting under the color of state

law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing

Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)). The court

construes pro se complaints liberally and it holds them to a less stringent standard

than pleadings drafted by lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio,

792 F.3d 768, 776 (7th Cir. 2015)).

       2. Amended Complaint’s Allegations

       Verrier alleges that he has long term pre-existing conditions of ulcerative

colitis, a partial right knee replacement with arthritis in his right and left knees, and

multiple broken/bulging lower discs in his spine. (Docket #24 at 2.) These conditions

allegedly cause difficulty controlling bowel movements, difficulty ascending and

descending stairs, shooting pain in the back of Verrier’s legs causing weakness which

is intensified by stairs, chronic pain, sleep difficulties due to intense pain, inability to

kneel due to an implant in the right knee, anxiety, depression, and “PTSD.” (Id. at

3.)

       In his amended complaint, Verrier reiterates his original complaint allegations

that staff at Oshkosh will not give him a “low tier restriction” despite a March 6, 2012

note from Dr. Murphy in his medical records stating that Verrier needs a low tier

                                             3



         Case 2:19-cv-01812-NJ Filed 08/12/20 Page 3 of 15 Document 32
restriction indefinitely to avoid falls and a July 17, 2018 order from Dr. Hoftiezer (not

a defendant) that Verrier have a low tier restriction for 365 days due to his knee

replacement.

      Verrier’s amended complaint sets forth a timeline, beginning in September

2019, of correspondences, inmate complaints, and medical appointments in which his

requests for a low tier restriction were repeatedly denied. During this time, Verrier

allegedly nearly fell on the stairs multiple times, fell on the stairs twice causing

injury, experienced intense pain because of using the stairs to get to and from his

upper tier cell, and soiled himself because he could not get to the bathroom in time

because he had to use the stairs to get to the bathroom. Verrier requested a low tier

restriction from both the medical staff who examined him and from non-medical staff

who he informed of and/or who witnessed his struggles. For the most part, both the

medical and non-medical staff members said they could not help Verrier with his low

tier restriction request because the “Special Needs Committee” had denied his

request for a low tier restriction.

      Specifically, on September 13, 2019, Verrier informed medical staff in writing

that Dr. Murphy had previously ordered a permanent low tier restriction and that

the physician at Dodge Correctional had also ordered such a restriction. (Id.) Verrier

was notified to file an institutional complaint. (Id.)

      On September 11 and October 29, 2019, the Special Needs Committee denied

Verrier’s request for a low tier restriction. (Id.) The Special Needs Committee is



                                            4



         Case 2:19-cv-01812-NJ Filed 08/12/20 Page 4 of 15 Document 32
composed of defendants Dr. Murphy, Dr. Wheatley, NP Hermes, HSU Manager

Fofana, Dr. Tannan, NP Bowens, and RN Halverson. (Id.)

       On September 14, 2019, Verrier filed an inmate complaint pointing out that

two DOC doctors had previously ordered low tier restrictions due to bad knees. (Id.)

Verrier subsequently filed offender complaints on October 31, November 28, and

December 5, 2019. (Id.) In these offender complaints, Verrier described his pain and

difficulty with the stairs and he identified defendants Sgt. Kramer, Sgt. Roberts, and

Unit Manager Sable as being aware of the situation. (Id.)

       On September 16, 2019, defendant HSU Manager Fofana allegedly reviewed

Verrier’s medical file and determined that there was no need to accommodate his low

tier request. (Id.)

       On October 18, 2019, Verrier notified medical staff that he had been moved to

an upper tier upper bunk, that he had already nearly fallen on the stairs, and that

he could not kneel on the disk in his knee, a requirement for climbing into an upper

bunk. (Id.) The next day, defendant Nurse Michelle Lewis evaluated Verrier and

performed a limited physical exam. (Id.) She did not evaluate the pain in his lower

back. (Id.) When Verrier asked Nurse Lewis why she did not evaluate his back pain,

she responded that that was not part of the evaluation or assessment. (Id.)

       Also on October 19, 2019, Verrier notified defendant Sgt. Roberts, who has the

authority to move inmates, of his condition. (Id. at 4-5.) Sgt. Roberts said that Verrier

appeared healthy and that Roberts himself had broken his back from a fall and felt

no need to accommodate Verrier. (Id.) Sgt. Roberts also said that prisoners had

                                           5



         Case 2:19-cv-01812-NJ Filed 08/12/20 Page 5 of 15 Document 32
previously soiled themselves to attempt to gain benefits and that he would not

accommodate Verrier unless medical staff and the computer directed him to do so.

(Id.) That same day, defendant Nurse Anderson evaluated Verrier for a low tier. (Id.

at 5.) Nurse Anderson’s report stated that it was difficult for Verrier to access the

restroom from the upper tier, that he could “not effectively very difficult” climb stairs,

that he had a partial right knee replacement, frequent falls, and that he reported

falling up the stairs. (Id.) Nurse Anderson did not order a low tier restriction. (Id.)

        On October 25, 2019, defendant Sgt. Sparks witnessed Verrier’s leg collapse

under him and commented that he should be on a lower tier. (Id. at 6.)

        On October 27, 2019, Verrier again requested a low bunk low tier restriction

from medical staff. (Id.) He informed medical staff, “I am experiencing sharp pain in

lower back into leg due to use of the stairs.” (Id.)

        On October 28, 2019, Verrier informed Sgt. Kramer that he had been moved to

an upper tier despite Dr. Murphy’s previous order of a lower tier due to his bad right

knee and risk of falling. (Id.) Verrier did not receive a response from Sgt. Kramer.

(Id.)

        On October 30, 2019, Verrier reported to HSU that, “again I soiled myself due

to difficulties going down stairs due to intense lower back pain into the legs and in

the knee.” (Id.) The next day, defendant Nurse Michael Milner indicated that due to

Verrier’s ulcerative colitis there was nothing he could do for the pain, and that the

low tier issue was out of his hand. (Id.)



                                            6



          Case 2:19-cv-01812-NJ Filed 08/12/20 Page 6 of 15 Document 32
      On November 17, 2019, Verrier was unable to get to the restroom before his

bowels released due to difficulty descending the stairs. (Id. at 7.)

      On November 22, 2019, Verrier’s right knee gave out while was going down the

stairs and he fell down the stairs hitting his head, elbow, and hip. (Id.) Sgt. Roberts

witnessed the fall. (Id.) Verrier was taken to health services in a wheelchair. (Id.)

While there, Nurse Swartout (not a defendant) and defendant Nurse Sarah Town

provided him with an ice pack and said that Dr. Murphy would be informed of the

incident. (Id. at 7-8.) Verrier was returned to his unit on the upper tier. (Id. at 8.)

      On November 23, 2019, Verrier woke up with bruising and soreness from his

fall. (Id.) He wrote to Sgt. Kramer and informed him of the fall, that his knee had

collapsed, that he should not be on an upper tier, and that Dr. Murphy had previously

indicated he needed a low tier. (Id.) Verrier did not receive a response. That same

day, Verrier wrote to defendant Unit Manager Sable regarding the situation. (Id.)

      On December 2, 2019, Verrier wrote to health services complaining of pain and

difficulty bending since his fall. (Id.) The next day, defendant Nurse Feltz evaluated

him and informed him that he was scheduled to be seen by Dr. Murphy. (Id.) She

noted that Verrier was “walking slowly while holding left side of lower back and

grimacing,” that he had “limited ROM on back and right knee,” and that he feared

falling again. (Id.) Nurse Feltz did not place Verrier on a low tier. (Id.)

      That same day, Verrier met with Unit Manager Sable in her office. (Id.) He

informed her of his existing disability and that he was still located on the upper tier.

(Id.) Sable looked in her computer and confirmed that Verrier previously had a low

                                            7



         Case 2:19-cv-01812-NJ Filed 08/12/20 Page 7 of 15 Document 32
tier restriction but that it was no longer in effect. (Id.) She did not relocate him to a

lower tier. (Id.)

       On December 6, 2019, Sgt. Sparks informed Verrier that he had observed his

difficulties and that he had emailed Sgt. Kramer of the issue. (Id.) Sgt. Kramer and

Sgt. Roberts were allegedly responsible for moving people to proper housing. (Id.)

       On December 7, 2019, Verrier fell going down the stairs and injured himself.

(Id.) He was again taken to the HSU in a wheelchair. (Id.) Defendant Nurse

Ostrander evaluated him and wrote a 14-day order for him to have a low tier

restriction due to two falls. (Id.) The form on which she wrote the order had a box for

permanent placement, but she did not check that box. (Id.) She said he would be seen

by Dr. Murphy before the order expired. (Id.)

       On December 14, 2019, HSU Manager Foster determined that there was no

medical necessity to place Verrier on a low tier. (Id. at 10.)

       On March 3, 2020, Dr. Murphy examined Verrier. (Id.) He noted the two falls

and the back pain, and he prescribed six sessions of physical therapy and pain

medication. (Id.) Dr. Murphy did not write an order for a low tier but, instead,

informed Verrier that he could appeal to the Special Needs Committee again but that

an artificial knee and arthritis do not qualify for a low tier placement. (Id.)

       On April 7, 2020, Verrier arranged to discuss his concerns with the unit social

worker regarding his roommate’s contraband items held in his room and the social

worker said she would inform security staff. (Id.) On April 8, 2020, Sgt. Roberts told

Verrier’s roommate that “someone very close to you has snitched on you, I hate

                                            8



         Case 2:19-cv-01812-NJ Filed 08/12/20 Page 8 of 15 Document 32
snitches.” (Id.) Verrier believes that this was Sgt. Roberts’ attempt to retaliate

against him for filing this case. (Id.)

       Verrier states that the following activities have been impacted by not providing

him with a low tier access, which means he has to descend and ascend thirty stairs

each time: getting clean clothing, making phone calls, getting medicine, getting

water, going to the bathroom, going to health services, getting/sending mail, eating,

brushing teeth, going outside, going to the library, getting haircuts, and laundry. (Id.

at 11-12.) He has suffered physical harm as a result of falling and the pain in his back

is now constant and it radiates into his left leg. He has soiled his clothing with feces

causing humiliation and embarrassment.

       Verrier sues defendants Dr. Murphy, HSU Manager Fofana, HSU Manager

Foster, Unit Manager Sable, Dr. Wheatley, NP Hermes, Dr. Tannan, NP Bowens, and

RN Halverson for “failure to supervise.” (Id. at 12-13.) He sues Dr. Murphy, HSU

Manager Fofana, HSU Manager Foster, Sgt. Kramer, Sgt. Roberts, Unit Manager

Sable, Nurse Town, Nurse Lewis, Nurse Milner, Nurse Anderson, Nurse Feltz, and

Nurse Ostrander for deliberate indifference and violating the Americans with

Disabilities Act. Lastly, Verrier sues Sgt. Roberts for retaliation. He seeks

compensatory and punitive damages.

       3. Analysis

       The Eighth Amendment prohibits prison officials from acting with deliberate

indifference to prisoners’ serious medical needs. Estelle v. Gamble, 429 U.S. 97, 103-

04 (1976). As explained in the court’s order screening the original complaint, Verrier’s

                                           9



         Case 2:19-cv-01812-NJ Filed 08/12/20 Page 9 of 15 Document 32
allegations state a claim for deliberate indifference to his serious medical needs. (See

Docket #12 at 12-13.) Verrier may proceed on an Eighth Amendment claim against

the following defendants in their individual capacities: Dr. Murphy, HSU Manager

Fofana, HSU Manager Foster, Sgt. Kramer, Sgt. Roberts, Unit Manager Sable, Nurse

Town, Nurse Lewis, Nurse Milner, Nurse Anderson, and Nurse Feltz. Construed

liberally, Verrier sufficiently alleges that each of these defendants knew he was

suffering from pain and did not address his concerns. While these defendants

arguably relied on the Special Needs Committee’s decision that Verrier did not

qualify for a low tier restriction, it is possible that these individuals, who allegedly

knew about Verrier’s challenges (such as his pain, falling, and soiling himself), could

have done something to prevent him from having to climb stairs.

        On the other hand, Verrier may not proceed on an Eighth Amendment against

Nurse Ostrander. Verrier’s only allegations against her are that after his second fall

on December 7, 2019, she wrote him a fourteen-day low tier restriction. Verrier seems

to take issue with Nurse Ostrander’s failure to give him a permanent low tier

restriction, but he also alleges that she told him he would be seeing Dr. Murphy before

the fourteen-day restriction expired. These allegations do not support a deliberate

indifference claim against Nurse Ostrander, and I will therefore dismiss her from this

case.

        In addition, Verrier does not state a claim against Sgt. Sparks. He merely

alleges that Sgt. Sparks commented that he was aware of Verrier’s issues and he also

alleges that Sgt. Sparks emailed Sgt. Kramer (who was allegedly responsible for

                                          10



         Case 2:19-cv-01812-NJ Filed 08/12/20 Page 10 of 15 Document 32
moving inmates to “proper housing”) about Verrier’s difficulties on December 6, 2019.

These allegations do not support a claim for deliberate indifference, and I will

therefore dismiss Sgt. Sparks.

      Turning to Verrier’s ADA claim, I previously determined that Verrier stated a

claim under both the ADA and the Rehabilitation Act (RA) based on his institution’s

failure to accommodate his disability by providing him a low tier restriction which

allegedly impaired his access to prison programs and activities. (Docket #12 at 13-

16.) As explained in this screening order, the proper defendant in a claim under the

ADA and RA is the organization, or the individual in his or her official capacity, and

I allowed Verrier to proceed against Dr. Murphy in his official capacity on claims

under the ADA and RA. Verrier does not seek injunctive relief in this case, only

compensatory and punitive damages. Compensatory damages may be recovered

under the ADA and the RA, if Verrier can show intentional discrimination. See

Phipps v. Sheriff of Cook Cnty., 681 F. Supp. 2d 899, 917 (N.D. Ill. 2009); see also

Morris v. Kingston, 368 F. App’x 686, 689-90 (7th Cir. 2010). Verrier does not name

the Wisconsin Department of Corrections as a defendant. Thus, I will allow him to

proceed on a claim against Dr. Murphy in his official capacity under the ADA and the

RA based on his allegations that the institution’s Special Needs Committee refused

to give him a low tier restriction.

      Next, Verrier may not proceed on “failure to supervise” claims against any

defendants. Section 1983 makes public employees liable “for their own misdeeds but



                                         11



        Case 2:19-cv-01812-NJ Filed 08/12/20 Page 11 of 15 Document 32
not for anyone else’s.” Burks v. Raemisch, 555 F.3d 592, 596 (7th Cir. 2009); see George

v. Smith, 507 F.3d 605, 609 (7th Cir. 2007).

      Finally, Verrier alleges that he thinks that Sgt. Roberts retaliated against him

for filing the original complaint in this case. To establish a prima facie case of

unlawful retaliation, a plaintiff must show “(1) he engaged in activity protected by

the First Amendment; (2) he suffered a deprivation that would likely deter First

Amendment activity in the future; and (3) the First Amendment activity was ‘at least

a motivating factor’ in the Defendants’ decision to take the retaliatory action.”

Douglas v. Reeves, 964 F.3d 643, 646 (7th Cir. 2020) (quoting Bridges v. Gilbert, 557

F.3d 541, 546 (7th Cir. 2009)). Verrier does not sufficiently allege that the filing of

the complaint in this case was “at least a motivating factor” in Sgt. Roberts’ decision

to tell his cellmate on April 7, 2020, that someone very close to him had snitched on

him. The screening order was not issued until April 24, 2020, so Sgt. Roberts would

not have had notice of this case until after the April 7, 2020 date of the alleged

retaliatory act. Verrier does not state a retaliation claim against Sgt. Roberts.

      In sum, Verrier may proceed on a claim that defendants Dr. Murphy, HSU

Manager Fofana, HSU Manager Foster, Sgt. Kramer, Sgt. Roberts, Unit Manager

Sable, Nurse Town, Nurse Lewis, Nurse Milner, Nurse Anderson, and Nurse Feltz

acted with deliberate indifference to his serious medical needs in violation of the

Eighth Amendment. He may also proceed on claims under the ADA and RA against

defendant Dr. Murphy. All remaining claims and defendants will be dismissed.



                                          12



        Case 2:19-cv-01812-NJ Filed 08/12/20 Page 12 of 15 Document 32
      4. Motion for Appoint Counsel

      Verrier has filed a motion to appoint counsel. (Docket # 28.) He states that he

has attempted to find a lawyer on his own. Verrier also states that this case will likely

require expert witnesses, involves the state of mind of various defendants, and is

constitutionally complex. On June 18, 2020, I denied Verrier’s motion for

reconsideration of my May 22, 2020 order denying without prejudice his motion

appointment counsel. (Docket # 21.) I construed Verrier’s motion for reconsideration

as a renewed request for counsel and determined that he had made a reasonable

attempt to find a lawyer on his own. I also reiterated my previous finding that

Verrier’s filings are advanced compared with other prisoners’ filings and demonstrate

that he can present his claims to the court and advocate for himself. I concluded that

Verrier is competent to represent himself during the pretrial phase of this case. I also

encouraged Verrier to file a motion for extension of time if he needed additional time

to complete discovery and file dispositive motions.

      Verrier’s renewed motion to appoint counsel does not convince me that he

needs a lawyer at this stage of the case. If this case proceeds beyond the summary

judgment stage, I will reconsider his request for counsel. Thus, I will deny without

prejudice Verrier’s motion to appoint counsel.

      5. Motion to Add Claim

      On July 27, 2020, Verrier filed a motion to add claim of destruction of evidence.

(Docket # 31.) He states that after his November 22, 2019 fall down the stairs, he

asked Sarah Felts to “preserve that evidence.” According to Verrier, on July 23, 2020,

                                           13



        Case 2:19-cv-01812-NJ Filed 08/12/20 Page 13 of 15 Document 32
defense counsel claimed that the evidence no longer existed. He seeks to add a charge

of destruction of evidence against Sarah Felts, who works at Oshkosh.

      Sarah Felts is not a defendant in this case. Verrier does not state a separate

claim for relief against Felts based on allegations that she destroyed evidence. Verrier

may file a motion to compel discovery regarding this evidence which will provide an

opportunity for counsel for defendants to respond to Verrier’s allegations regarding

evidence from the alleged fall. I will deny Verrier’s motion to add claim.

                                       ORDER

      THEREFORE, IT IS ORDERED that the proposed amended complaint

(Docket # 24) is the operative complaint.

      IT IS FURTHER ORDERED that Verrier may proceed against on an Eighth

Amendment deliberate indifference to a serious medical need claim against

defendants Dr. Murphy, HSU Manager Fofana, HSU Manager Foster, Sgt. Kramer,

Sgt. Roberts, Unit Manager Sable, Nurse Town, Nurse Lewis, Nurse Milner, Nurse

Anderson, and Nurse Feltz, and a claim under the ADA and RA against defendant

Dr. Murphy. All remaining claims and defendants are DISMISSED.

      Under an informal service agreement between the Wisconsin Department of

Justice and this court, a copy of the amended complaint (Docket # 24) and this order

have been electronically transmitted to the Wisconsin Department of Justice for

service on defendants Dr. Murphy, HSU Manager Fofana, HSU Manager Foster, Sgt.

Kramer, Sgt. Roberts, Unit Manager Sable, Nurse Town, Nurse Lewis, Nurse Milner,

Nurse Anderson, and Nurse Feltz. It is ORDERED that, under the informal service

                                            14



        Case 2:19-cv-01812-NJ Filed 08/12/20 Page 14 of 15 Document 32
agreement, those defendants shall file a responsive pleading to the amended

complaint within 30 days.

     IT IS FURTHER ORDERED that Verrier’s motion to appoint counsel

(Docket # 28) is DENIED WITHOUT PREJUDICE.

     IT IS FURTHER ORDERED that Verrier’s motion to add claim (Docket #

31) is DENIED.

     Dated at Milwaukee, Wisconsin, this 12th day of August, 2020.

                                           BY THE COURT:


                                           ______________________________
                                           NANCY JOSEPH
                                           United States Magistrate Judge




                                      15



       Case 2:19-cv-01812-NJ Filed 08/12/20 Page 15 of 15 Document 32
